Citation Nr: 1816441	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-14 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1976 until April 1988.

This matter comes before the Board of Veteran's Appeals (Board) from a June 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In May 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The claim was remanded by the Board in August 2016 for further development.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for service connection for bilateral hearing loss disability was previously denied in a February 1993 rating decision, the Veteran did not appeal the decision.

2. Some of the evidence submitted subsequent to the February 1993 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for bilateral hearing loss disability.


CONCLUSIONS OF LAW

1. The unappealed February 1993 rating decision which denied service connection for bilateral hearing loss is final. 38 U.S.C. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a), 3.104(a), 20.302, 20.1103 (2017).

2. Evidence received since the February 1993 RO decision that denied entitlement to service connection for bilateral hearing loss disability is new and material; the claim is reopened. 38 U.S.C. § 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss disability

Legal criteria

In general, RO decisions that are not timely appealed are final. See 38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.200 (2017). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

Service connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandearu v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). Pursuant to 38 C.F.R. § 3.303 (b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology. See Barr v. Nicholson, 21 Vet.App. 303 (2007). Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms. Savage v. Gober, 10 Vet.App. 488 (1997).

Historically, the Veteran's claim for entitlement to service connection for bilateral hearing loss disability was denied by the RO in February 1993. The Veteran did not appeal the February 1993decision and it became final. The Veteran requested that his claim be reopened and was subsequently denied in a June 2010 RO decision.

Evidence of record at time of last final denial

At the time of the February 1993RO denial, the evidence of record consisted of the Veteran's DD 214, STRs, the Veteran's lay statements, medical records, a VA medical examination, and correspondence. 

Notably, the Veteran's service treatment records (STRs) reflect the Veteran with normal hearing. 

Further, a December 1992 VA medical examination noted the Veteran with in-service acoustic trauma; however, found that the Veteran did not meet VA standards for a hearing disability.

Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records in regard to the Veteran's bilateral hearing loss disability, to include an October 2015 VA audiological note, which reflects the Veteran with mild to moderately-sever sensorineural hearing loss, bilaterally.. 

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for bilateral hearing loss disability. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The additional treatment records were not within the claims file at the time of the February 1993 RO decision. The medical records go to the basis of the Veteran's claim for entitlement to service connection for bilateral hearing loss disability. Thus, the Board finds the medical records and Veteran statements in support of the claim obtained after the February 1993RO decision to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for bilateral hearing loss disability, is reopened.


ORDER

New and material evidence has been received to reopen a previously denied claim of service connection bilateral hearing loss disability, and to that extent, the claim is granted.


REMAND

Having reopened the Veteran's bilateral hearing loss disability claim, the Board must now determine whether the reopened claim of entitlement to service connection for a bilateral hearing loss disability may be granted on the merits, de novo.

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist.

As noted earlier, previous rating decisions denied the Veteran's claim for bilateral hearing loss disability due to service records reflects normal hearing. However, a February 1993 rating decision granted the Veteran service connection for tinnitus based on in-service acoustic trauma. As VA has conceded in-service acoustic trauma, the Board finds that a supplemental medical examination is needed to assess the severity of the Veteran's current hearing loss, as well as an opinion considering acoustic trauma and tinnitus in relation to bilateral hearing loss in warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination regarding the Veteran's service connection claims for bilateral hearing loss disability. The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination. All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's bilateral hearing loss disability is at least as likely as not related to or aggravated by the Veteran's active military service, to include whether it is at least as likely as not related to or aggravated his service connected tinnitus.

The examiner should provide an explanation for all conclusions reached. As part of the opinion, the examiner is asked to address the Veteran's lay statements to include any statements of recurrent or continuous symptoms of hearing loss since active military service.

2. After completing the above and any other development deemed necessary readjudicate the issue on appeal. If the claim remains denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


